        Case 2:20-cv-02402-JDP Document 3 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY ERIC PERKINS,                               Case No. 2:20-cv-02402-JDP (PC)
12                        Plaintiff,                    ORDER DIRECTING PLAINTIFF TO FILE
                                                        AN APPLICATION TO PROCEED IN
13           v.                                         FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    C. REESE, et al.,
15                        Defendants.
16

17
            Plaintiff, a former inmate proceeding pro se, has filed a civil rights action pursuant to 42
18
     U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the
19
     required filing fee of $350.00 plus the $52.00 administrative fee. See 28 U.S.C. §§ 1914(a),
20
     1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in
21
     support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.
22
            In accordance with the above, it is hereby ORDERED that:
23
            1. Plaintiff shall submit, within thirty days of the date of this order, an application to
24
     proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the
25
     amount of $402.00.
26
            2. Plaintiff’s failure to comply with this order will result in a recommendation that this
27
     action be dismissed.
28
                                                        1
        Case 2:20-cv-02402-JDP Document 3 Filed 12/08/20 Page 2 of 2


 1            3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis.

 3   IT IS SO ORDERED.
 4

 5   Dated:      December 7, 2020
                                                        JEREMY D. PETERSON
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
